Citation Nr: 0613132	
Decision Date: 05/05/06    Archive Date: 05/15/06

DOCKET NO.  04-34 880	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to a rating in excess of 40 percent for residuals 
of a lumbosacral injury.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Sorisio, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
January 1964 to November 1965.  This matter is before the 
Board of Veterans' Appeals (Board) on appeal from a June 2003 
rating decision of the Newark, New Jersey Department of 
Veterans Affairs (VA) Regional Office (RO) that continued a 
40 percent rating for intervertebral disc syndrome.  A Travel 
Board hearing was held before the undersigned in September 
2005.

At the September 2005 hearing, the veteran and his 
representative raised the issues of service connection for 
neck disability and erectile dysfunction as secondary to his 
service-connected intervertebral disc syndrome.  Since these 
issues have not been developed for appellate review, they are 
referred to the RO for appropriate action.


FINDING OF FACT

The veteran's residuals of a lumbosacral injury are 
manifested by pronounced intervertebral disc syndrome; 
ankylosis of the spine or severe limitation of lumbar spine 
motion and more than mild neurological symptoms are not 
shown.


CONCLUSION OF LAW

A 60 percent rating is warranted for residuals of lumbosacral 
injury.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes (Codes) 5285, 5286, 
5293 (effective prior to September 23, 2002), Code 5293 
(effective September 23, 2002), Code 5243 (effective 
September 26, 2003).  

REASONS AND BASES FOR FINDING AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the 
instant claim.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi,  16 Vet. App. 183 (2002).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his or her 
possession that pertains to the claim.  38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

The veteran was advised of VA's duties to notify and assist 
in the development of his increased rating claim.  A May 2003 
letter explained the evidence necessary to substantiate his 
claim, the evidence VA was responsible for providing, and the 
evidence he was responsible for providing.  A July 2004 
statement of the case advised the veteran of revised 
(effective in September 2003) criteria for rating disability 
of the spine, and readjudicated the matter under those 
criteria.  While he did not receive complete notice as 
outlined by the U.S. Court of Appeals for Veterans Claims 
(Court) in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), prior to the initial rating decision, the May 2003 
letter provided him with essential notice regarding the 
rating of the disability prior to the readjudication of his 
claim.  Mayfield v. Nicholson, No. 05-7157 (Fed. Cir. Apr. 5, 
2006).  While he has not been given adequate notice regarding 
effective dates of awards, it would be unconscionable to 
delay the favorable decision being made herein to ensure 
technical compliance with notice provisions.  The decision 
below grants what the veteran seeks, and he is not prejudiced 
by the award.  He is not prejudiced by any defect in notice 
as he has had full opportunity to supplement the record and 
participate in the adjudicatory process.  Finally, it is not 
alleged (by the veteran or his representative) that notice in 
this case was less than adequate.  

The veteran's pertinent treatment records have been secured.  
The RO arranged for several VA examinations.  He has not 
identified any pertinent evidence that remains outstanding.  
VA's duty to assist is also met.  Accordingly, the Board will 
address the merits of the claim. 

B.	Factual Background

Service connection for residuals of a compression fracture, 
sixth dorsal vertebra, rated 10 percent, was granted in 
August 1969.  In April 1980, the RO granted an increased (40 
percent) rating.  Such rating is now "protected".

December 1999 to January 2004 private treatment records from 
Dr. R. W. report diagnoses of spinal stenosis; chronic back 
and leg pain; cervical and lumbar radiculopathy; neurogenic 
neck and lumbar pain; and spinal arthritis.  The veteran 
reported intractable lower back and leg pain that was 
intolerable without medication.

A report of April 2000 MRI studies of the lumbar spine from 
Montclair Radiology notes disc space narrowing at L5-S1 and 
disc desiccation at most lumbar levels.  There was no nerve 
root compression, no foraminal herniation, no frank disc 
herniation, and no bony or soft tissue spinal stenosis.  The 
impression was "discogenic changes, most marked [at] L5-S1 
without disc herniation or spinal stenosis."  

A report of November 2000 MRI at Mountainside Hospital 
provides an impression of mild bulging disc at L4-5 and 
"disc narrowing with small sugligamentous disc herniation at 
L5-S1 with adjacent end plate changes and posterior bony 
proliferative change."  There was no significant stenosis at 
the L5-S1 level.
December 2000 to December 2001 private treatment records from 
Dr. D. I. R. report a history of central lower back pain with 
bilateral buttock, anterolateral thigh and shin pain that was 
especially severe with prolonged periods of sitting, walking, 
or standing.  The veteran noted he had tingling in both feet, 
but did not have foot drop or significant bowel or bladder 
symptoms.  He was depressed because his pain and medication 
were interfering with his work and daily life.  December 2000 
physical examination revealed a normal nonantalgic gait and 
heel toe walking achieved with ease.  The lumbosacral spine 
revealed no asymmetry paraspinal muscle spasm or spinal 
tenderness; extension was pain free; forward bending was full 
to 90 degrees, but was accompanied by back pain; and lateral 
bending was pain free.  Neurological testing of the lower 
extremities revealed no focal, motor, or sensory deficits; 
deep tendon reflexes were 2+/4 at the patella, 2+/4 at the 
Achilles and were symmetrical; straight leg raising was 
negative in both the seated and supine positions; hips and 
knees had full and painless range of motion; Patrick's test 
was negative; toes were downgoing; and there was no clonus.  
The diagnosis was degenerative disc disease L4-5 and L5-S1 
with probable radicular pain, but without evidence of 
radiculopathy.  Dr. D. I. R. began a course of treatment with 
epidural steroid injections.  At a December 2001 follow-up 
visit, the veteran reported the epidural steroid injections 
had not provided him with pain relief.  Physical examination 
revealed no focal spasm and slightly painful forward bending 
and extension; neurological testing of the lower extremities 
showed no focal, motor, or sensory deficits.

A February 2002 private discogram by Dr. M. E. R. was 
inconclusive at determining whether the veteran's low back 
pain was discogenic in nature.  The discogram did reproduce 
low back pain at the L3-4 level, but the veteran reported he 
only occasionally suffered from pain in that area.  The pain 
for which he sought treatment was a "constant aching 
discomfort" in his very low lumbosacral spine that radiated 
into his buttocks and lower extremities.  Dr. M. E. R. 
suggested facet injections in the lumbar spine for both 
diagnosis and therapy.  

In March 2002, the veteran reported pain of 8 on a pain scale 
of 10 in his back and legs.  Dr. M. E. R. noted reproduction 
of left low back pain upon left lateral tilt and 
hyperextension.  The veteran received facet injections in the 
left lumbar spine at the L3-4, L4-5, and L5-S1 levels.  
Examination after the injections involved trying activities 
of daily living, such as walking, bending, twisting, and 
reaching; there was a significant improvement in the 
veteran's left low back pain.  

March 2002 to November 2002 VA treatment records show 
complaints of low back pain that radiated into the knees, 
legs, calves, and neck and was unrelieved by pain medication.  
VA doctors provided a diagnosis of chronic lower back pain.

In May 2002, Dr. M. E. R. noted facet injections were not 
helping the veteran's pain, and that it was necessary for the 
veteran to start using a Duragesic Patch and continue with 
his regimen of Norco.  On physical examination it was noted 
that at its worst pain was 9 (on a scale of 10).  The veteran 
could easily rise from a seated to a standing position.  
There was decreased range of motion with extension and left 
lateral tilt for low back pain.  There were no new spinous 
process or paravertebral tenderness and no new motor or 
sensory deficits in the lower extremities.  Dr. M. E. R.'s 
impression was low back pain with bilateral radiculopathy 
that was unresponsive to conservative management.

A report of June 2002 MRI from Dr. M. E. R. notes 
degenerative changes at L5-S1 and a diffuse bulge with 
arthropathy at L4-5.  Physical examination at the time showed 
good range of motion in flexion, extension, lateral tilt and 
rotation.  The veteran stood easily from a seated position.  
Straight leg raising was negative to 90 degrees in a seated 
position, and there were no new motor or sensory deficits in 
the lower extremities.  

In November 2002, the veteran reported to Dr. M. E. R. that 
his medication course was somewhat improving his lower back 
pain.  

In February 2003, the veteran reported to Dr. M. E. R. that 
at its worst, his pain was 8 out of 10, but with medication 
was usually 6 out of 10.  Physical examination showed the 
veteran got up slowly from a seated position and that he 
frequently adjusted his position when sitting for an extended 
period of time.  Straight leg raising was negative at 90 
degrees in the seated position; there were no new motor or 
sensory deficits in the lower extremities; and no significant 
new spinous process, paraspinal muscle, or significant 
sacroiliac tenderness.  Dr. M. E. R.'s impression was "low 
back pain with bilateral radiculopathy most likely secondary 
to multilevel degenerative disc disease."

On May 2003 VA examination, the veteran reported he fell and 
injured his back in service, fracturing the sixth thoracic 
vertebra.  He had experienced intermittent low back pain with 
sciatica since then.  He told the examiner he was receiving 
epidural injections of cortisone which were not providing 
much pain relief.  His pain increased with damp weather, and 
he experienced numbness in his legs.  He was able to walk 
without a cane or crutches and could walk a mile in a half 
hour.  On physical examination, there was limited range of 
motion of the lumbar spine: Flexion to 88 degrees; extension 
to 28 degrees; lateral flexion left to 38 degrees, and right, 
to 28 degrees; and rotation to left and right 34 degrees.  
The examiner noted the veteran had lower back pain at the 
extremes of all movements.  Spasm was noted upon range of 
motion and there was tenderness at L5-S1.  Neurological 
examination found no sensory deficits, with motor skills 
being 5 out of 5; reflexes 2+ in both upper and lower 
extremities; and a negative Lasegue's sign.  The veteran 
walked with a steady gait.  The diagnoses were diffuse disc 
bulge L4-5, facet hypertrophy, and degenerative disc disease 
L5-S1.  The examiner noted that when the veteran had flare-
ups, his pain increased from a 3 to a 7 on a 0-10 scale; on 
clinical examination, repeated range of motion caused pain to 
increase from a 2 to a 5 with fatigue and weakness increased, 
while range of motion upon extension of the lumbar spine was 
diminished.

In October 2003, the veteran told Dr. M. E. R. that his pain 
was getting worse as the weather became colder and was having 
a throbbing, aching sensation that radiated into his knees 
and lower extremities.  Dr. M. E. R. suggested starting a 
course of anti-inflammatory drugs in addition to the 
veteran's other medications.

A January 2004 letter from Dr. M. E. R. reported he had been 
treating the veteran for chronic low back and leg pain since 
December 2001.  He noted the veteran had multilevel 
degenerative disc disease and osteophytic spurring that left 
him with severe back and leg pain, which was becoming 
increasingly worse.  Dr. M. E. R. provided the following 
information about the veteran's care:
He has been trialed on multiple medication 
regimens and also has undergone multiple 
interventional procedures by other physicians 
prior to coming to the Pain Management Center as 
well as here, which unfortunately has not really 
offered him any significant lasting improvement.  
His condition has continued to deteriorate so 
much that he is not able to work or to engage in 
activities for as long a period of time before he 
has to rest because of his chronic pain 
complaints.  He has been very compliant with the 
use of his medications.  There have been no 
issues regarding his chronic opioid use.

January 2004 treatment records from Dr. M. E. R. note the 
veteran reported his course of medication had lost its 
effectiveness and that his leg pain had become particularly 
severe.  Physical examination noted a limited range of 
motion of the lumbar spine in all planes.  There were no 
significant new motor or sensory deficits in the seated 
position in the L1 through S2 distribution; straight leg 
raising was negative at 90 degrees in the seated position; 
deep tendon reflexes were +1-2/4 at the patellas; ankle 
jerks were negative bilaterally; and there was no evidence 
of ankle clonus.  The diagnosis was "low back pain with 
escalation of bilateral radicular symptoms with evidence of 
osteophytic spurring and multilevel degenerative disc 
disease."

On June 2004 VA examination, the veteran reported a history 
of intermittent numbness in both legs and aggravation of 
pain upon bending, stooping, walking, and standing.  He used 
to work in advertising, but had been unemployed since 
earlier in the year.  He reported that at its worst, his 
pain was a 9 (on a scale of 10), but with pain medication 
would sometimes be as low as 7.  Physical and neurological 
examination found tenderness at L4-L5 in the midline and 
some paraspinal muscle spasm of lumbar paravertebral 
muscles, bilaterally.  Motor strength was 5 out of 5, and 
there was no muscle atrophy.  The veteran began to complain 
of pain at 75 degrees forward flexion.  Both lateral 
flexions were limited to 20 degrees and extension to 25 
degrees.  Straight leg raising was to 70 degrees, 
bilaterally.  Deep tendon reflexes were 2+ symmetrical on 
upper extremities, knee jerks were 2+ symmetrical, and ankle 
jerks were 2+ symmetrical.  The veteran rose slowly from a 
seated position and walked slowly.  A slight diminishment in 
sensation to pinprick was noted on both legs distally on L4-
L5 distribution, but no other significant deratomal sensory 
loss was detected.  Romberg's test was negative, while 
heel/toe walk and tandem gait were difficult for the veteran 
to perform.  The diagnoses were chronic lower back strain 
and bilateral lumbosacral radiculopathy.

At the September 2005 hearing, the veteran reported his back 
pain seriously affected his daily living.  Specifically, he 
noted he could no longer engage in athletic activities and 
had trouble sitting for long periods of time.  He was 
working on a part-time basis, by telephone or computer.  He 
said he was the type of person who would keep trying to do 
things even through the pain because if he did not, he would 
just stop doing anything.  He testified he could walk a half 
mile before his pain increased.  His pain level was usually 
7 (on a scale of 10), but could get as bad as 9, and 
sometimes would be as low as 5.  When the pain reached 9, he 
would have to lie down and rest.  He reported that about 3 
to 4 times a month he would not be able to get out of bed 
and said he was on bed rest maybe 30 days within the last 
twelve months.  His pain was worse in the wintertime and 
better during the warmer months, when he was able to be in 
the sun.  The veteran testified that his doctors had not 
told him his back was approaching a level where it was 
fixed, but he noted his doctor had continued to increase the 
strength of his medication to try to prevent that from 
happening.  The veteran reported his back problems had 
become worse since his June 2004 VA examination.  

C.	Legal Criteria and Analysis

Disability ratings are based on average impairment in earning 
capacity resulting from a particular disability, and are 
determined by comparing symptoms shown with criteria in VA's 
Schedule for Rating Disabilities (Rating Schedule).  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations, which are 
potentially applicable, based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

Where entitlement to compensation has already been 
established and increase in disability rating is at issue, 
present level of disability is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55 (1994).

Where there is a question as to which of two evaluations 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7. 

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b). 

The veteran's service connected low back disability 
encompasses stenosis, disc disease, and lumbosacral 
radiculopathy.  Notably, the instant claim for increase was 
filed in April 2002, and the criteria for rating disc disease 
and disabilities of the spine were revised, effective 
September 23, 2002 and September 26, 2003, respectively.  
From their effective dates, the veteran is entitled to a 
rating under the revised criteria. 

Criteria in effect prior to September 23, 2002

As the veteran's low back disability is already rated 40 
percent, the focus is on the criteria which would permit a 
rating in excess of such rating.  The 40 percent rating was 
assigned under Code 5293 (for severe intervertebral disc 
syndrome) of the criteria in effect prior to the revisions 
noted above.  Under these criteria, higher ratings could be 
assigned if there was vertebral fracture with cord 
involvement (or without but with abnormal mobility requiring 
neck brace)(Code 5285), ankylosis (Codes 5286, 5289) or 
pronounced disc disease (Code 5293).  38 C.F.R. § 4.71a, 
(prior to September 23, 2002).  Neither vertebral fracture 
with cord involvement (or without but with abnormal mobility) 
nor ankylosis is shown, so ratings under Code 5285, 5286 and 
5289 would be inappropriate. 

Under Code 5293 (prior to September 23, 2002), the next 
higher, 60 percent, rating required pronounced intervertebral 
disc syndrome with persistent symptoms compatible with 
sciatic neuropathy (that is, with characteristic pain and 
demonstrable muscle spasm, absent ankle jerk or other 
neurological findings appropriate to the site of the diseased 
discs) and little intermittent relief.  

While the evidence of record does not show all of the 
criteria reflective of pronounced disc disease, symptoms 
noted present a disability picture that more nearly 
approximates such criteria, warranting a 60 percent rating 
under the pre-September 23, 2002 Code 5293.  38 C.F.R. § 4.7.  
The May 2003 and June 2004 VA examinations showed paraspinal 
muscle spasm on range of motion studies and upon palpation.  
The veteran has consistently reported numbness in his legs 
and June 2004 VA physical examination noted a slight 
diminishment in sensation to pinprick in both legs distally 
on L4-L5 distribution.  At the September 2005 hearing the 
veteran testified he had trouble sitting for long periods of 
time; objective findings by Dr. M. E. R. in February 2003 
noted the veteran had to frequently adjust his position when 
seated for a long period of time.  Thus, it is reasonably 
shown that functions such as prolonged sitting are 
compromised.  The veteran has complained of constant pain 
with little intermittent relief.  Treatment records and a 
January 2004 letter from Dr. M. E. R. support that the 
veteran's chronic back and leg pain are not significantly 
relieved by medication.  Objective findings from Dr. M. E. 
R.'s treatment records and the June 2004 VA examination 
report tenderness upon palpation and pain on motion.  
Consequently, the Board finds that the level of impairment 
shown reasonably approximates pronounced disc syndrome, 
warranting the maximum 60 percent rating under the pre 
September 23, 2002 Code 5293.  

Under the criteria in effect prior to September 23, 2002, a 
rating in excess of 60 percent for lumbar spine disability 
required either ankylosis or fracture with cord involvement 
and abnormal mobility (38 C.F.R. § 4.71a, Codes 5285, 5286); 
as neither is shown, a rating in excess of 60 percent under 
the pre-September 23, 2002 criteria is not warranted. 
Criteria in effect from September 23, 2002

As the Board has granted a 60 percent (but no higher) rating 
under the pre-September 23, 2002 criteria, the remaining 
focus is on whether criteria that took effect on/or after 
that date would afford a rating in excess of 60 percent.  The 
revised Code 5293 provides that intervertebral disc syndrome 
should be evaluated either on the total duration of 
incapacitating episodes over the past 12 months or by 
combining under 38 C.F.R. § 4.25 separate evaluations of its 
chronic orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher rating.

60 percent is the highest rating available for intervertebral 
disc syndrome based on incapacitating episodes under the 
revised Code 5293, thus, closing off that avenue of analysis.  
The Board must also consider whether separate evaluations for 
chronic orthopedic and neurologic manifestations of the 
service-connected back disability, when combined under 
38 C.F.R. § 4.25 with evaluations for all other disabilities, 
results in a higher combined disability rating.

The Board will first analyze the chronic orthopedic 
manifestations of the veteran's residuals of a lumbosacral 
injury.  As noted above, one relevant Diagnostic Code for 
consideration in this regard is Code 5292, concerning 
limitation of motion of the lumbar spine.  Code 5292 provides 
a 10 percent rating for slight limitation of motion, 20 
percent for moderate limitation, and 40 percent for severe 
limitation.  VA examination findings note forward flexion of 
75 degrees; left and right lateral flexions of 20 degrees; 
and extension of 25 degrees.  These findings most nearly 
approximate moderate limitation of motion, thus warranting a 
20 percent rating.

As for neurological manifestations of the service-connected 
back disability, under Code 8520, a 10 percent rating is 
warranted for mild incomplete paralysis of the sciatic nerve, 
20 percent for moderate incomplete paralysis, 40 percent for 
moderately severe incomplete paralysis, 60 percent for severe 
incomplete paralysis with marked muscle atrophy, and 80 
percent for complete paralysis.  (The term incomplete 
paralysis indicates a degree of lost or impaired function 
substantially less than complete paralysis whether due to 
varied level of the nerve lesion or to partial regeneration.)  
When the involvement is wholly sensory, the rating should be 
for the mild, or at most, the moderate degree.  (See the Note 
following 38 C.F.R. § 4.124a, Code 8412 setting out this 
definition and explaining that it applies to all peripheral 
nerve injuries). 

The evidence of record does not show that the veteran's lower 
extremity radiculopathy equates to more than mild incomplete 
paralysis of the sciatic nerve.  The June 2004 VA 
neurological examination detected neurological impairment of 
both lower extremities, particularly a slight diminishment of 
sensation upon pinprick.  Deep tendon reflexes were 2+ 
symmetrical; knee jerks were 2+ symmetrical, and ankle jerks 
were 2+ symmetrical.  Motor strength was 5 out of 5 and that 
there was no muscle atrophy.  Thus, the involvement was 
wholly sensory and the highest rating allowable would be 20 
percent, for moderate incomplete paralysis.  Since the 
sensory June 2004 VA exam findings are no more than slight in 
degree, and the May 2003 VA examination and private treatment 
records do not show more severe findings, a finding of slight 
incomplete paralysis is the most appropriate.  Thus, the 
highest neurological rating warranted would be 10 percent 
(for each lower extremity).  

Combining the 20 percent rating for orthopedic manifestations 
with the 10 percent ratings for neurological manifestations 
in each lower extremity results in a combined 40 percent 
rating for the lumbosacral disc disease.  See 38 C.F.R. 
§ 4.25.  Thus, a rating in excess of 60 percent is not 
warranted based on combining orthopedic and neurologic 
impairments, and the criteria which came into effect 
September 23, 2002 provide no basis for a further increase in 
the rating.

Criteria in effect from September 2003

The revised criteria for Code 5243 (Intervertebral Disc 
Syndrome) effective September 26, 2003, provide that 
intervertebral disc syndrome is evaluated either under the 
General Rating Formula for Diseases and Injuries of the Spine 
or under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, whichever method results in 
the higher rating when all disabilities are combined under 
38 C.F.R. § 4.25.  See 38 C.F.R. § 4.71a, Code 5243.  Again, 
as 60 percent is the highest rating available for 
intervertebral disc syndrome based on incapacitating episodes 
under Code 5243, a higher rating on this basis is not 
warranted.  Under the General Rating Formula, a rating higher 
than 60 percent requires unfavorable ankylosis of the entire 
spine, which is not shown.  So the criteria which took effect 
on September 26, 2003 likewise provide no basis for a further 
increase in the rating.

The Board has also considered whether referral for 
extraschedular consideration of a rating in excess of 60 
percent is indicated.  However, nothing in the record 
reflects or suggests factors warranting extraschedular 
consideration, such as marked interference with employability 
or frequent hospitalizations due to the lumbar spine 
disability.  38 C.F.R. § 3.321.  Consequently, referral for 
extraschedular consideration is not suggested by the record 
(and has not been requested).


ORDER

A 60 percent rating is granted for the veteran's residuals of 
a lumbosacral injury, subject to the regulations governing 
payment of monetary awards. 



____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals











 Department of Veterans Affairs


